NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted October 23, 2015
                                 Decided October 26, 2015

                                          Before

                         MICHAEL S. KANNE, Circuit Judge

                         ILANA DIAMOND ROVNER, Circuit Judge

                         DIANE S. SYKES, Circuit Judge



No. 15-1532
                                                  Appeal from the
UNITED STATES OF AMERICA,                         United States District Court for the
     Plaintiff-Appellee,                          Southern District of Illinois.

       v.                                         No. 13-CR-30091-03-MJR

DEWAYNE HILL,                                     Michael J. Reagan,
    Defendant-Appellant.                          Chief Judge.

                                        ORDER

       Dewayne Hill joined a conspiracy to distribute cocaine in the St. Louis area and,
as part of that conspiracy, served as an armed guard at a meeting to pick up a cocaine
shipment. He pleaded guilty to conspiring to distribute more than five kilograms of
cocaine, 21 U.S.C. § 841(a)(1); possessing a firearm in furtherance of that conspiracy,
18 U.S.C. § 924(c); and possessing a firearm as a felon, id. § 922(g). He was sentenced to
10 years’ imprisonment for the conspiracy, 21 U.S.C. § 841(b)(1)(A), plus a consecutive
five-year term for possessing a firearm in furtherance of that conspiracy, § 924(c)(1)(A).
Although his plea agreement included an appeal waiver, Hill filed a notice of appeal.
His lawyer asserts that the appeal is frivolous and seeks to withdraw under Anders v.
California, 386 U.S. 738, 744 (1967). Hill opposes the motion. See 7th CIR. R. 51(b). Counsel
No. 15-1532                                                                             Page 2

has submitted a brief that explains the nature of the case and addresses the issues that an
appeal of this kind might be expected to involve. Because the analysis in the brief
appears to be thorough, we limit our review to the subjects that counsel discusses plus
the additional arguments in Hill’s response. See United States v. Bey, 748 F.3d 774, 776 (7th
Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

       Counsel informs us that Hill does not wish to withdraw his plea, and Hill’s
response confirms that he is “only asking for a sentencing modification.” Thus, we need
not discuss the plea colloquy or the voluntariness of the guilty plea. See United States v.
Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71
(7th Cir. 2002).

        Counsel and Hill, in his Rule 51(b) response, propose various arguments related
to Hill’s sentence and the amount of fines imposed, but his broad appeal waiver
forecloses any such claims of error. Hill waived his right to appeal “any aspect of his
conviction and sentence” unless his sentence exceeded the guidelines range or statutory
minimum, “whichever is greater.” Because an appeal waiver stands or falls with the
guilty plea, United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013); United States v.
Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011), we must enforce Hill’s waiver. The district
court did not rely on any impermissible factors when it imposed his sentence, Dowell v.
United States, 694 F.3d 898, 902 (7th Cir. 2012); United States v. Bownes, 405 F.3d 634, 637
(7th Cir. 2005), and the 15-year combined term is below the statutory maximum of life,
21 U.S.C. § 841(b)(1)(A); Bownes, 405 F.3d at 637. Further, as counsel properly points out,
Hill’s sentence did not exceed his guidelines range or his statutory minimum sentence.
See 21 U.S.C. § 841(b)(1)(A); 18 U.S.C. § 924(c)(1)(A); U.S.S.G. § 5G1.1(b).

        Hill also appears to claim that his counsel was ineffective, but such claims are best
raised as a collateral attack where a fuller record can be developed. See Massaro v. United
States, 538 U.S. 500, 504–05 (2003); United States v. Flores, 739 F.3d 337, 341 (7th Cir. 2014).

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.